MEMORANDUM **
Marco Antonio Chavez Lozoya and Ana Maria Reyes Rojo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying Chavez Lozoya’s application for cancellation of removal and voluntary de*920parture, and Reyes Rojo’s application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.2008), we deny the petition for review.
Substantial evidence supports the BIA’s determination that Chavez Lozoya’s false testimony was motivated in part by a desirable outcome in his immigration proceedings, barring him from establishing the good moral character required for cancellation of removal. See 8 U.S.C. § 1101(f)(6); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001).
Even assuming Reyes Rojo’s membership in a social group, substantial evidence supports the BIA’s determination that she failed to demonstrate that she has a well-founded fear of persecution. See Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000) (general civil strife or widespread random violence is not sufficient to demonstrate a well-founded fear of persecution). Because Reyes Rojo failed to meet the lesser standard for eligibility for asylum, she necessarily failed to establish eligibility for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.